            Case 2:21-mj-00269-DUTY Document 1 Filed 01/19/21 Page 1 of 1 Page ID #:1


                                                                                                   ." iL~U




                                                                                    ~Ur i .~~(~~ 17      hi3'i 7' a117


                                                                                        .     !4
                                                                                                              .... tr
                                                                                     ~ t~~i


                                           UNITED STATES DISTRICT COURT                                      ~~
                                          CENTRAL DISTRICT OF CALIFORNIA
  LTNIT`ED STATES OF AMERICA                                    I CASE NUMBER

                                                 PLAINTIFFS) I             1:21-mj-00051      ~ ~ ~~ ~                  '2
                                  ►+71

 JOHN HERBERT STR ANI~.
                                                                                DECLARATION RE
                                               DEFENDarrT(s).               OUT-OF-DISTRICT WARRANT



 The above-named defendant was charged by: Criminal Complaint
in the                                      District of Columbia                                   on January 13, 2021
 at 7:07        ~ a.m. / ~ p.m. The offense was allegedly committed on or about January 6, 202
in violation of Title 18                            U.S.C., Sections) 1752(x)
 to wit: Restricted Building ar Grounds


 A warrant for defendant's arrest was issued by: G. Michael Harvey, U.S. Magistrate Judge

Bond of $                                   was pset / ~ recommended.

Type of Bond:

Relevant documents) on hand (attach):



Ideclare under penalty of perjury that the foregoing is true and correct.

Executed on           1/18/21
                       Date


                ~o--~                                              LaNard Taylor
Signature of Agent                                                 Print Name of Agent


Federal Bureau of Investigation                                    Special Agent
Agency                                                             Title




CR-52 (03/20)                              DECLARATION REOUT-OF-DISTRICT WARRANT
